 In theMatter Of PIEDMONTCOTTONMILLSandTEXTILE WORKERS UNIONOF AMERICA, C. I. O.-Case No. 10-R-1384.Decided January 05, 1945Weelees & Candler,,by Mr. Murphey Candler, Jr.,of Decatur, Ga.,for the Company.Mr. Horace White,of Atlanta,Ga., for the Union.Mr. Jacle Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPiedmont Cotton Mills, Egan, Georgia, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before Albert D. Maynard, Trial Examiner.Said hearing was held at Atlanta, Georgia, on January 8, 1945. TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from.prejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPiedmont Cotton Mills is a Georgia corporation engaged in themanufacture of cotton duck at its plant at Egan, Georgia.Duringthe fiscal year ending August 31, 1944, the Company purchased rawmaterials valued in excess of $400,000, of which over 20 percent wasshipped to its plant from points outside the State of Georgia.During60 N. L R.B., No. 40.200 PIEDMONT COTTON MILLS201the same period, the Company sold finished products valued in excessof $750,000, of which 90 percent was shipped to points outside theState.At the present time, approximately 90 percent of the Com-pany's production is contracted for by the United States Government.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the Union are in agreement that all employees,including watchmen,2 but excluding office and clerical employees, andsupervisory employees with the rank of overseer and above, constitutean appropriate unit for the purposes of collective bargaining.Theparties are in dispute, however, concerning second-hands, whom theCompany would exclude from the unit and the Union would include.The Company employs approximately 16 second-hands, each ofwhom is responsible for the production in his respective department.Three or four departments are in turn supervised by an overseer.Onthe second shift, which is under the general supervision of the nightsuperintendent, no overseers are on duty; the second-hands thereforeassume the overseers' usual supervisory functions.The record disclosesthat second-hands on both shifts, although having no final authority inthe hiring and discharging of workers, can effectively recommend thehire, promotion, discharge, or discipline of employees under theirsupervision.Since the second-hands come within the Board's custo-mary definition of supervisory employees, we shall exclude them.IThe'Board agent reported that the Union submitted 323 authorization cardsThereare approximately 460 employees ,in the unit hereinafter found appropriate.IThese employees are neither militarized nor deputized. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all employees of the Company, including watchmen, butexcluding office and clerical employees,overseers,second-hands,,and allother supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithPiedmont CottonMills, Egan, Georgia,an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from the date ofthis Direction,under the direction and supervision of the RegionalDirector for the Tenth Region,acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations,among the employees in theunit found appropriate in Section IV, above who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent-themselves in person at the polls,but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to determinewhether or not they desire to be represented by Textile Workers Union-of America,C. I. 0., for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.